OF THE ATTORNEY GENERAL   OF TEXAS
:._‘.a’ i,*             AUSTIN
Bon. Fred Norris,     peg8 2


       d&putlaa,      aaalatanta    or olarka,    atatlag    by sworn
       appllaetlon       the number naa4ed, the position          to be
       filled    end the amountto be paid.           Said applloetlon
       ah811 be eaoompanlad by a atatenmnt ehoulng the
       probable      reoaipta    rrom fess,   oonmilaalona end oom-
       penaatlon      to be oollaoted      by said oirioe     during the
       tleoal    year and the probeble        aiaburaemente     Wloh
       ah811 inolude all aahriaa            end axpanaaa of said
       oiiloa~ and aeld court ahall leaks its order auth-
       orirlng     the eppointmant      0r auoh deputies,      aaelatenta
       and obrka end Six the oomp@naatlon to b4 paid them
       within the lfmitatlona          herein praaorlbad      and dater-
       mine the number to be appointed            as in tha dlaosatIoo
       or said oourt nuy be propart provided that In no case
       shall    the ~Commlaaloner6~ Court or any member thereof
       lttampt to influanoa         the appolntmMt       0r any p4raon
       as Qaputy, aa818t8nt         or &ark In any offloe.          Upon
       the entry or aueh order the orlloera              applyfng for
       auoh aaalatanta,        deputies    or clerks    ahall be auth-
       orized to appoint them; provided that said wmpanaa-
       tion ahell not aroaad the maximum amount harelnatter
       sot sut.       The oompanaation uhioh may be allorad            to
       the daputlaa,       aa~latanta or clerk8 abova named for
       their earvleoa        shell  be a raaBoneble      one, not to
       4xoaad the rollowhg          8mourtta~
              “1.  In aountka    harfng a popul.atlon    of twanty-
       firs thousand (25,000)     or lees lnhebitanta,     firat
       assistant   or 4hi8r  deputy not to lx o a a d  ltlg b ta a n
       Hundr ed(bl800.00)    Dollero   per annrrai other aasfatQata,
       deputies   or olarka not to axaead Flftesn Kuntlrrd
       ($1500.00)   Dollars  per annum laeh.”
       Thus ~8 ass that the oommiaa1onare~ eourt is empowered to
either  authorize  your county attorney     to appoint Ip aaalatant
or to rajaot his applioatl~n     for au& euthorlty,      as the majority
0r the oourt may dasm wigs end proper.        In oase the aourt datar-
mines that an assistant    should be allowed,    neither   the oourt nor
any member thereof   has any powar’ovar naming the lndlridual.
Tarrant County v. Smith (Tex.      Clv. kpp.) 81 5. K. (2nd) 557;
State V. Johnson (T4x.   Clv. kpp.) 58 S. P. (2d) 110.
       In allowing    the county attorney   the aer~loaa  Or en eaaia-
tad,   or aaslatenta,    ii your 00mtulealonara~   oourt does 80, the
salary to be paid by the wunty should be fixed in the order4
Eon.   Irad     BIorri a, page 8



in the  4ourt~a dla4ratlon   the salary m47 not “a~oaa4n the amount
Btated  in k%ialO bOWi, aupra.      As no minimum la pr4aerlbad;
there la no prohibition    of a salary as Low as $1.00 mr y~r.
The amount of t&e salary would rest v&thin the dlaoretlon        of the
*o&St.
       ita know of no rsaaon baaed upon an9 provision      of the
statutes   or Conetltution   whlah rroul6 praolud4 the ootity    attor-
nay from p&ng     his aarlatant   l$ditlonal   aompanaatian from his
awn runda. Suoh ratter     ~+ulld bo inths   antuse oi 8 private
aontraot   bafmaan the parties.

         four    n4xt   quration   la whath4r   ui eaalatant    ocmaty attar-
nay la required         to make bond.    Whll4 the   4tatuta8 provide   that
oartain. daputiar, 4mployasa an4 eaalataeta shall glv4 bonds,
(a. Q-. sheriffa,      art. OS?0 R4rlaod ~1~11 Statuka,           1986; tax
oollootar8,     Art. 6881, ata.1, w4 rind no lu4h nqul~uent             as
to arrlataetr      oounty attema         While 'krtlok   b81, Retired airi
Statutea,     19125, reguiraa a8 Is*atanta oouhty.attamoy~ta        her4 the
aa~~ wpUalifj.eatlenam as th4lr prlaoi          alad we think it olaar the
taw has raiaranoa to the “wtalliriaat         P on8 repuirti     M luoh
oounty attorney8 Uat4d un&r Art1014 838, 1.0.~               @hall be duly
lloenae6 &a an 8ttomey        an& mutt raaldd in the oouaty where
la svlng .   Thardore, y o uare advised th a in     t Our a p f& iiOn  luo b
assistant,   may not be required     to make bond.
        loup Qaxt wish to kn4w whath4r, if th4 o a unty  ltt4rnay
joins th4 lr4,    ha 44ul.d require the payment   or him lelary;
also tha ,Hlary or hia aa8lafant $ 4fa0, rQathar the sot of joln-
ing thi lnq rauld be a 4urrioiant vacation 0r the atiioa that
the ~mi8alan4ra'      oourt ootid detG.ara the ofilaa vaoant and
RDDtiint 8 new aounty attom4y.

       Olearly,   It the orrlee is raoatod by auoh aotlan an the
part ot the oounty lttom4y,        the oounty would not owe the salary
t4 4ith4r th4 prinoipal      or t4 the aaalataut~       On th4 other hand,
if th4 ofilos    14 not vasetad,    ff the county 4ttornay      ratalnr    the
44~~. thou@ 4nllatsd       In the araiy, ho would be rntitlsd       to its
smo1uPrnte.     Thesefore   the all importmt     question    la whether
the oo%miadonera*      court fe authQriae6    to dealare    a vaoanoy an&
make an appointment.

       In ths oaae 0r Iiamilton V. Xing (TSX.Ciir&?&L, lQZe1, 206
S. pi. 958, appellant Raaeilton wa4 sh4 duly alaotad   county attor-
ney or &&bin4 County, had entar4d upon the dutl44 of his Ott104
@id had appointad a deputy.     Iis WRB inducted intm the army in
Hon. %red Norris,          pa&e 4


isarch, 1918f in September of the oaomo year the
court doalared the otiioo     vaoant and appointed    qqollee   King
oounty~ attmiby,   notwlthstendln&     that k~U.Eon~s   assistant
had at ell times dis&arged       {during appellant’c   absscce)  the
duties Gi' the Office,    go Quota .f~rt3.ue.nt perta of tbs oourtls
opinion;
               n
                . . There oan be na doubt or the ocrreot-
       riolo of they                        appellant-   th at the
       UO2UU.isrlonersl  oourt of c oeuEtr in this'stat
       has no anthoritP    i)r power to remove from ottloo
       auy county ofiiolal     or to declare    a vaoanoy Ln
       anY ouoh offioe.    but ouoh mthority       Deems to bye
       tested    alone in the dimtriot   oourt.     coMtitutfon
           f the   State   of   ima      Art,     6 B r?i     It    im pro-
       iidod    by Seotlon 81 a! the #ame A&iols         of the
        Constitution,    howorer, that,     in oaoo of a raoanoy
        in the ottice    of oounty ottoraey,     tbo *nsmlorfon-
        era* court of ouoh eeu~ty ohal.lhkeve        powor to ap-
       point a aounty attome]r       until   the a*rt genortil
       cleation.      Sea Tao,   Bhlinger t. Rankin, 9 Ter.
       Cir. ApPe 484, %Q8. W; S!Io. -the atiqet~o~~               to
       be detewlnti      is, not whs%her %ho aomi         1      9
       oourt of Sabin6 County W&I aothorlroa          to deoloro
       a vaeanw in the orfioa       of   uountlr  tt0m0p    of
       fiablne Oounty. but the ~tmstion Is:          11(authem a
                                06 to be tl1l.o

       was oush vaoano~         shown by the        pleading&in        thro
       oaso?
             *As stated above, It io alls6od        by appellant
       that he MI a oltleen~ of 3abino Oounty, and that
       he wao only temporar,ily    abrexit ~IWQ Cho oounty,
       and that he had never been fn any msrinor lprpeaohed
       by any oompetont aathhbrity,     nor hio (PII~G@ doolar66
       vaoant by any euthorited     tribunal,     on6 that tho
       duties of the 0rfic0    *rem mti3.l    boin,S dizohurged
       by Biro thm ugh hio legally     oonstftutod    assfotant.
       On tho other Send, the ohowing~ made by appellor,
       In his answer wals, net that eppallant        had removed
       permanently   trem Sabiw Oeunty, but rim~ly that he
      was absent       ?rom the       otmnty at    the tima        of the aotlon
       of th.6 oorsnaleslonerrf         court   in deolarlng         the   oliios
lion. Fred Norris,   pa4e 5


      vacant end appointing appellee the&o,     end that
      appellant hRd been 80 absent Worn said covunty
      shoe   mroh   before suck action on the part of the
      oormnieeionere~ court it September following,     and
      the t eudh absswta w&a oauaed by the fact that
      appellant had been inducted involuntarily     into
      the Army of the United States.    This alla&Ion
      of the anewnr showed,of oourm, that eppellent
      wae actuelly absant from Sablne County et the
      time of euah aotion on the part of the oonmirslon-
      ore* oourt; but as to how long euoh absence would
      oontinue we not ehown, nor wae any faot alleged
      in the answer from which the dumtion of appellant’s
      absenoe oould be determined, other then the state-
      mnt that he wae in the military    service of the
      United States involuntarily.
Ilone     Prod    iiorri5,     page b


           plsedinge in thLe oese upon whfch alone the die-
           trict    judge crlted In d,enying the temporary in-
           junction,     and for that reaeon we are of the opln-
           ion that, ae the pleadinee stood, appellant we8
           entitled    to the writ 88 preyed for, end that the
           dietriot    jud e erred in denying eem~,~ (Under-
           soaring Our6‘5
      It 1s our opinion   thst under the fixate eubmltted by you,
the comisalonere~    court of Polk Gounty my not declare   that
a vaoanoy edst8   in the offiCe of oounty attorney upon hi6
mrely entering the army, end appoint a euooe8eor to the pre-
sent      inoumbent.

           It ie our further            opinion   that under Be6tion
                                                       M or
krtiole      S or the Conrtitutlon  of Texas and Articlee
                                                        5970, et
seq.,      Vernon’o Annotetad Clril Stetutw               te dr-
                                               juriedlotlon
termine the setter of vaitaney in the ofkoe    of oourity attorney ie
vested in the district  court.   The cult Is in the neture of 8
quo warrento end met be Instituted     an6 oonduoted In the name
et the State of’ Texas by or under the direction    of the dlr-
trlot atbm*y.     State v, Starnee  (T.c.A.)    !?Ab S. W. 4Ma
lIewe       v.    Stats      (T.C.A.)    e!B Y. E. 677:     Joh&on     v. )r:ooney
(T.C.A.)         Ei41 S. ii'. SOS:
       You are further advised that until a vaeenay 18 eetebl .t eh-
ed, both the co%ty attorney and i&i assj,stent “re- sntlqep_ t 0
thelr pay from the county8 the oounty attornsy to hi0 68tabli    Cdl-
ad rtatu’tory sal@q and the e~srl'rt~knt to the salary fixed by
the court under the prwiaions   of Artiolo   3008, $upra.
           .Trusting the above eatiefactorlly               answer6 your Inquiry,
we are       ,.
                                                       Yourr very truly
                                                   ATTOW      OENml.     or   TXAS
                                                      rBp
                                                       /

                                                   B
                                                              Ben&u&z C;ooball
                                                                    A8si atant